Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
The Amendment filed on February 8, 2022 has been considered.

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claims 10 and 21 recite an abstract idea of “determining a geographical location and associating the geographical location with the received EMF input signal” (Mental Process), “associating time data with the received EMF input signal” (Mental Process), “separating the received EMF input signal into EMF sub-signals” (Mathematical Concept, see published application, paragraph 0101), “identifying the energy levels of at least one of the EMF sub-signals” (Mathematical Concept, see published application, paragraph 0085, equation 1), “identifying an EMF source corresponding to the EMF sub-signal” (Mathematical Concept, see published application, paragraph 0012).
Under prong 2, step 2A, claims 10 and 21 recite use of a particular machine to perform the abstract idea including a system comprising a receiving module, a processing module, a location module, a time-date module, one or more antennas with the receiving module. Accordingly, applying the abstract idea using a particular machine 

Examiner’s Amendment

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This examiner's amendment corrects a minor typographical error.
The application has been amended as follows:
      	In Claim 10:
line 26, after “sub-signals”, delete “,”.

Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a method for monitoring, recording, and providing data representing a personal EMF environment experienced by an individual over a period of time, the method comprising separating the received EMF input signal into EMF sub-signals; identifying energy levels of at least one of the EMF sub-signals; .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record is considered pertinent to applicant's disclosure.
Zhang (US 2007/0038402) discloses an EMI management system (Abstract) comprising “[d]etermining the amount of electromagnetic radiation at a location of interest can comprise estimating a level of electromagnetic radiation at the location of interest based on equipment stationed at that location” (Abstract, lines 12-16). However, Zhang does not disclose separating the received EMF input signal into EMF sub-signals; identifying energy levels of at least one of the EMF sub-signals.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        March 2, 2022